Citation Nr: 1758006	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  09-42 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as due to ionizing radiation. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1971 to August 1972 and from June 1974 to June 1993. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in part, denied entitlement to service connection for diabetes mellitus.  Jurisdiction of the Veteran's claim was later transferred to the RO in Seattle, Washington. 

The Veteran and his spouse appeared for videoconference hearing before the undersigned Veteran Law Judge (VLJ) in December 2014.  Transcript of the hearing is of record. 

The Board previously remanded the Veteran's claim for further development in February 2015 and April 2017.  Because there has been substantial compliance with the Board's most recent remand directives, the Board will proceed to adjudicate the merits of the claim. See Stegall v. West, 11 Vet. App. 268.   


FINDING OF FACT

The Veteran's diabetes mellitus is not etiologically related to his military service. 


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, to include as due to ionizing radiation, have not been met. 38 U.S.C. §§ 1110, 1116, 5103, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 309, 3.310, 3.311 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), the VA has a duty to notify claimants about requirements to substantiate a claim for VA benefits, and assist in the development of their claim. 38 U.S.C. §§ 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.159, 3.326(a) (2017).  

VA satisfied the duties to notify and assist in this appeal and neither the Veteran nor his representative has asserted any error as to these duties. See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  The Veteran was provided VA examinations in April 2016 and a supplemental opinion was obtained in May 2017; as discussed in greater details below, the Board finds these opinions adequate upon which to adjudicate the merits of this appeal.

II. Service Connection 

The Veteran contends that he was exposed to ionizing ration during his military service that caused his diabetes. 

As a preliminary matter, the Board notes that diabetes mellitus is not one of the diseases for which presumptive service connection based on exposure to radiation may be granted. See 38 C.F.R. § 3.309 (d).  Similarly, diabetes mellitus is not one of the diseases that may be considered as a radiogenic disease under 38 C.F.R. § 3.311 (b)(2), nor has the Veteran submitted competent scientific or medical evidence showing that diabetes mellitus is a radiogenic disease. Therefore, the evidentiary development procedures specified in 38 C.F.R. § 3.311 are not applicable in this case. See 38 C.F.R. Â§ 3.311 (b)(4).  Nevertheless, service connection based on exposure to ionizing radiation could be established on a direct basis under 38 C.F.R. § 3.303 (d) by showing that the disease was incurred during or aggravated by his military service. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

In this case, the first element of a service connection claim is satisfied because the Veteran has diabetes. See February 2016 Primary care annual evaluation note; and April 2016 VA examination. 

With respect to the second element, the Veteran has a documented ionization radiation exposure as noted in his military personnel record.  Therefore, there is sufficient evidence to establish in service incident.   

However, the evidence weighs against a finding of a nexus.  To that end, in an April 2016 VA medical opinion, the examiner rendered that the Veteran's diabetes was less likely than not related to his military service.  According to the examiner, medical literature does not show correlation between ionization radiation exposure and diabetes.  The examiner further explained that the Veteran's service treatment records (STRs) lack diagnosis or treatment for diabetes.  While the Veteran had multiple high blood sugar readings in service, the examiner noted that the majority were within normal range.  The May 2017 supplemental opinion further clarified that the Veteran's blood glucose reading in service, in particular 120 reading in April 1993, did not constitute diagnosis of diabetes.  The examiner explained that elevated blood glucose level can occur for many different reasons, and single isolated glucose reading is insufficient to be a symptom or early manifestation of diabetes, especially considering the Veteran was diagnosed with diabetes seven years after separation after he gained a significant amount of weight.  The Board finds these medical opinions adequate and highly probative.  

Furthermore, there is no competent medical opinion which relates a current disability to service. While the Board has considered the Veteran's own statements, he has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent medical opinion.  Although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, the etiology of diabetes falls outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

The Board notes that service connection for certain chronic diseases, including diabetes mellitus, may be established on a presumptive basis by showing that such disease manifested to a compensable degree in service.  38 C.F.R. § 3.309 (2016).  However, the record fails to show that diabetes mellitus manifested to a compensable degree within the one year following his discharge from active duty.  
The evidence demonstrates that diabetes mellitus had its onset seven years after his discharge.  As such, presumptive service connection for the Veteran's diabetes mellitus under 38 C.F.R. § 3.309 (a) is not warranted, nor can service-connection be established on the bases of a showing of continuity of symptomatology. 38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.303 (b), 3.307, 3.309.

The Board has carefully considered the Veteran's statements and his contentions.  He has, however, not been shown to possess the medical knowledge necessary to diagnosis diabetes or link this disability to service, to include ionizing radiation.  The medical evidence of record has considered the evidence of record, to include the Veteran's contentions.  In this regard, the representative, in the November 2017 brief, has asserted that hyperglycemia in the STRs reflects that the Veteran may have had diabetes in service.  As noted, this appeal was previously remanded in order to obtain competent evidence on this point.  In the May 2017 opinion, the examiner carefully considered this evidence and thoroughly discussed and provided rationale for the reason for finding that the currently diagnosed diabetes was not due to service, to include the blood sugar readings recorded at the time of separation from service. This evidence weighs against the claim.  Review of this evidence reveals that the Veteran did not have diabetes during service or to a compensable degree within a year of service.  Further, the later developed disability is not attributable to service, to include the conceded ionizing radiation exposure therein.

The preponderance of the evidence is against finding that the Veteran's diabetes is etiologically related to active service.   The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C. § 5107 (b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for diabetes mellitus is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


